Dewey, J.
This motion in arrest of judgment must be overruled. The attestation of the papers by “ James B. Stacy, clerk pro tem.” is prima facie sufficient, without adding to his signature the cause of his appointment as clerk pro tempore. The statute has provided for such appointment “ in case of the absence, death or removal ” of the clerk, but the cause need not be stated on the various papers which the clerk pro tempore is required to attest. In the absence of evidence to the contrary, the party thus certifying is to be taken to have been appointed for sufficient cause. Motion overruled.